 LABOR RELATIONS COMMISSION OF MASSACHUSETTS381Labor Relations Commission,Commonwealth-ofMassachusettsand New England Forestry Service Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local841.Case No. AO-40. August 29,1962ADVISORY OPINIONThis is a Petition filed by the Labor Relations Commission, Com-monwealth of Massachusetts, herein called State Commission, for anAdvisory Opinion in conformity with Sections 102.98 and 102.99 ofthe Board's Rules and Regulations, Series 8, as amended. On July 19,1962, the New England Forestry Service Inc., herein called the Em-ployer, filed a "Motion for Leave To File Response to Petition forAdvisory Opinion," together with the response.Thereafter, on July23, 1962, Bernard L. Alpert, Regional Director of the First Regionof the National Labor Relations Board, herein called the Regional Di-rector, filed a "Motion To Intervene" setting forth jurisdictional factsdeveloped in his investigation of unfair labor practice charges filedagainst the Employer by the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local 841, hereincalled the Teamsters, in Case No. 1-CA-3559. The motions of the Em-ployer and of the Regional Director are hereby granted.In pertinent part, the petition, the response, and intervention showas follows:1.There has been pending before the State Commission since Sep-tember 21, 1961, the "Employer's Motion To Vacate Decision andCertification of Representatives" issued after proceedings were heldupon the Teamsters' petition for certification as bargaining representa-tive of certain employees of the Employer in Case No. CR-2736.2.At the hearings in Case No. CR-2736, held in October and Decem-ber 1960, the Employer moved to dismiss the Teamsters' petition forcertification on the ground that this Board, under its current standard,would assert jurisdiction over the Employer and that, therefore, theState Commission was without jurisdiction in the proceedings. Insupport of its motion, the Employer introduced testimony showingthat during the calender year 1959, its gross annual revenue was$202,000 of which approximately $145,000 was derived from servicesperformed for utility companies.3.However, according to the State Commission, "no evidence wasintroduced that the public utility companies were engaged in or didany business which would affect commerce. In fact, the public utilitycompanies were local in character.The services provided by [theEmployer] were also local in character."Under these circumstancesand because the gross annual volume of business the Employer derivedfrom the public utilities was less than $250,000, the State Commission138 NLRB No. 49. 382DECISIONSOF NATIONAL LABORRELATIONS BOARDassertedjurisdiction over the Employer and directed an election which,after the hearings on objections and challenges, resulted in the certi-fication of the Teamsters as bargaining representative on April 24,1961.4.When the Employer, upon request by the certified Teamsters,refused to bargain on the ground that the State Commission was with-out jurisdiction to issue the certification, the Teamsters, in order toclarify the jurisdictional issue involved, filed with this Board on Au-gust 23, 1961, an unfair labor practice charge in Case No. 1-CA-3559,alleging an illegal refusal to bargain by the Employer.5.By letter dated September 26, 1961, the Regional Director, afterinvestigation, advised the Teamsters that he was refusing to issue acomplaint in Case No. 1-CA-3559 because there was insufficient evi-dence of violation to warrant such issuance.6.The Regional Director's investigation in Case No. 1-CA-3559showed that the Employer is engaged in tree surgery and landscapingin Reading, Massachusetts, and employs approximately 17 employees.During the calender year 1959, the Employer performed $170,000worth of services, in and outside of Massachusetts, for the followingpublic utilities, each of which had annual gross receipts in excess of$250,000 and each of which was itself engaged in interstate commerce :Suburban Electric Co------------------------------- $45,000Lowell Electric Light Co. (presently Merrimac-EssexElectric Co.)-------------------------------------40,000Lawrence Electric Light Co. (presently Merrimac-EssexElectricCo.)-------------------------------------30,000Worcester County Electric Co. (presently MassachusettsElectric Co.).------------------------------------20,000Exeter & Hampton Electric Co----------------------- 15,000Boston Edison Company---------------------------- 20,000In addition, during 1959, the Employer did an undisclosed amountof business with a New England Telephone and Telegraph Company.All of the above public utilities are located in Massachusetts exceptExeter & Hampton Electric Co., which is located in New Hampshire,and all, except Exeter & Hampton and Boston Edison Company, arepart of the New England Electric System which covers the sixNew England States.The Board has previously asserted jurisdic-tion over the Boston Edison Company.7.Attached to the Employer's response is a chart showing that theEmployer rendered services to the aforementioned public utilities inthe amount of $181,495.86 for calender year 1959; $173,500.36 forcalender year 1960, and $181,811.60 for calender year 1961.Suchamounts included services rendered by the Employer to New EnglandTelephone and Telegraph Company in the amounts of $10,037.29 for1959, $6,175.56 for 1960, and $7,354.11 for 1961. UNITED STORES OF AMERICA AND COLLINS MART, INC.3838.The Employer contends that the State Commission is withoutjurisdiction over the Employer because this Board has jurisdictionand will exercise jurisdiction over the Employer.On the basis of the above, the Board is of the opinion that:1.The Employer is engaged in a nonretail business of tree surgeryand landscaping in Reading, Massachusetts.2.During each of the calender years 1959, 1960, and 1961, the Em-ployer has rendered services in excess of $50,000 to the public utilitieshereinabove named, each of which does an annual gross business inexcess of $250,000.3.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 out-of-State inflow or outflow, direct orindirect.Siemons Mailing Service,122 NLRB 81, 85."Indirect out-flowrefers to ... services to users meeting any of the Board's juris-dictional standards except the indirect outflow or indirect inflowstandard." iThe current standard for the assertion of jurisdictionover public utilities requires an annual minimum gross volume of busi-ness of at least $250,000 2 and each of the public utilities involved here-in meet this Board's standard.As the Employer's services to thesepublic utilities constitute "indirect outflow" as the term is defined bythe Board inSiemonsand as such services are in excess of $50,000 an-nually, the Employer's operations meet the currentSiemonsstandardfor the assertion of jurisdiction over nonretail enterprises.Accordingly, the parties are therefore advised, under' Section 102.103of the Board's Rules and Regulations, Series 8, as amended, that, onthe facts here present, this Board would assert jurisdiction over theEmployer's operations with respect to labor disputes cognizable underSections 8, 9, and 10 of the Act.1 Siemons Mailing Service, supra2Sioux Valley Empire Electric Association,122NLRB 92.United Stores of America and Collins Mart, Inc.'andLocal 534,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Petitioner.Case No. 14-RC--4210.August29, 1962DECISION AND DIRECTION OF ELECTIONUpon apetitionduly filedunder Section 9 (c) ofthe National LaborRelationsAct, a hearingwas held beforeVictorI. Smedstad,hearing1 At the hearing, the petition, which named United Stores of America as the Employer,was amendedat the Petitioner's request to substitute Collins Mart, Inc , as the EmployerBoth named Employers appeared at and participated in the hearingOn the basis of thefindingsmadebelow,we have amended the caption to show the names of both as the,Joint Employers of the employees here involved.138 NLRB No. 45.